     Case 2:18-cv-14046-WBV-MBN Document 115 Filed 06/11/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


TAYLOR ENERGY COMPANY LLC                                    CIVIL ACTION

VERSUS                                                       NO. 18-14046-WBV-MBN
                                                             c/w 18-14051
CAPTAIN KRISTI M. LUTTRELL, ET AL.


                                            ORDER

       This matter was reallotted from Section B - Judge Ivan Lemelle - to this section of the

court by order dated June 3, 2019. (Rec. Doc. 109).

       Because the undersigned would like to disclose a potential conflict with this matter, IT IS

ORDERED that a status conference be and hereby is scheduled on Thursday, June 13, 2019, at

2:30 p.m. in Chambers C-368. If the attorneys are unavailable, participation by teleconference

will be acceptable.

       New Orleans, Louisiana this 11th day of June, 2019.



                                                      ___________________________________
                                                      WENDY B. VITTER
                                                      United States District Judge
